DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner considers the following documents to be the closest prior art to the invention seen in independent claim 1:
Sudo et al. JP 2016102429 A (Sudo) discloses an intake device (Solution) for an engine (4, Fig. 1), the intake device comprising: an engine body having a plurality of cylinders (Par  [0025]); an intake passage (2) that introduces intake air into the engine body; an exhaust gas recirculation (EGR) passage (8, 61) that returns a portion of exhaust gas exhausted from the engine body to the intake passage; and an EGR cooler (18) that is provided in an intermediate portion of the EGR passage and cools EGR gas as exhaust gas passing through the EGR passage. 
Sudo fails to disclose where the plurality of cylinders are aligned in a front-rear direction of the vehicle; wherein the intake passage includes a lateral-side intake passage portion provided on one side of the engine body in a vehicle width direction, where a portion of the downstream-side EGR 
Sullivan et al. US 20050205071 A1 (Sullivan) in figures 1-5 discloses an intake device (10) for an engine (12), the intake device comprising: an engine body having a plurality of cylinders aligned in a predetermined direction and installed in a vehicle in a posture in which the plurality of cylinders are aligned in a front-rear direction of the vehicle (par [0018] discloses combustion chambers considered to be synonymous with combustion chambers), where the intake manifold is arranged on a side of the engine relative to a front to rear direction; an exhaust gas recirculation (EGR) passage (30, 50) that returns a portion of exhaust gas exhausted from the engine body to the intake passage. 
Sudo fails to disclose where plurality of cylinders are aligned in a front-rear direction of the vehicle; where the EGR cooler that is provided in an intermediate portion of the EGR passage; and the downstream-side EGR passage portion is disposed such that at least a portion of the downstream-side EGR passage portion is positioned rearward of the lateral-side intake .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070068498 A1 discloses multi-cylinder engine with EGR and air intake positioned on a side of the engine relative to a front to rear direction. However, the EGR is positioned in front of the intake and not behind the intake when viewed from a front to rear direction.
US 9926895 B2 US patent of invention from same assignee similar to Sudo described above.
US 20190136803 A1 EGR with integrated EGR cooler, EGR circuit and manifold capable of being side mounted.
US 20200003107 A1 rear mounted EGR cooler 27 with EGR conduit 4.
US 20100170482 A1 considered to depict EGR cooler located in intermediate portion of EGR passage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/MICHAEL A KESSLER/Examiner, Art Unit 3747